        6:20-cv-00423-JFH Document 9 Filed in ED/OK on 11/25/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF OKLAHOMA

    UNITED STATES OF AMERICA,

         Plaintiff,
                        v.
                                                           Case No. 6:20-cv-00423-JFH
    JEFFREY LOWE,

    LAUREN LOWE,

    GREATER WYNNEWOOD EXOTIC ANIMAL
    PARK, LLC, and

    TIGER KING, LLC,

         Defendants.


                         MOTION FOR PRELIMINARY INJUNCTION

         Plaintiff, United States of America, by authority of the Attorney General of the United
States and through its undersigned attorneys, files this motion pursuant to Federal Rule of Civil
Procedure 65, and respectfully moves this Court for a preliminary injunction against Jeffrey and
Lauren Lowe, Greater Wynnewood Exotic Animal Park, LLC, and Tiger King, LLC
(collectively, “Defendants”). The United States requests that the Court enjoin Defendants from
placing the health of animals in their care, custody, possession, and control in “serious danger”
and from “taking” Endangered Species Act protected Big Cats. 1
         Specifically, the United States requests that pending adjudication of the United States’s
claims, the Court order: (1) Defendants to provide a complete and accurate inventory of the
animals in its care, custody, possession, or control, including name, sex, and age of each animal;
and, for the term of the injunction, (2) Defendants not acquire or dispose of any animals without
notice to the Court and United States and consent of the Court; (3) Defendants to submit
complete and accurate veterinary records to the undersigned attorneys within seven days of any
animal being treated by a veterinarian; and (4) authorize United States Department of
Agriculture’s (“USDA”) Animal and Plant Health Inspection Services to conduct an immediate

1
    Big Cats include lions, tigers, and hybrids thereof.
      6:20-cv-00423-JFH Document 9 Filed in ED/OK on 11/25/20 Page 2 of 3




inspection of the “Tiger King Park,” and every three weeks for the duration of the injunction, to
check on the health and the well-being of the animals. This motion is supported by the
accompanying Memorandum In Support of Motion for Preliminary Injunction, and Declarations
and Exhibits thereto: Declaration of Brittany Peet; New York Times Article, Justice Department
Sues Jeffrey Lowe of ‘Tiger King’ Over Treatment of Animals (Nov. 20, 2020); Declaration of
Morris Smith; Declaration of Theodore Melott; Declaration of Kyle Hogan; Declaration of Dr.
JoAnne Green; Declaration of Dr. Jennifer Devine; Declaration of IES Investigator McLaughlin
regarding Dr. Thomas Gilmore 07/01/20; Declaration of Betty Goldentyer; June 22, 2020 USDA
Inspection Report; Declaration of Dr. Laurie Gage; Declaration of Dr. Joyce Thompson;
Affidavit of Jeffrey Lowe; Declaration of Dr. Debbie Cunningham; Declaration of Pat Craig;
July 8, 2020 USDA Inspection Report; Declaration of Natalie Popovic; Declaration of Taylor
Logan; Declaration of Hannah Grace; Declaration of IES Investigator McLaughlin regarding Dr.
Thomas Gilmore 09/21/20; Lauren Lowe Statement to Garvin County Sheriff’s Office; August
21, 2020 Inventory Provided by Jeffrey Lowe; June 5, 2019 Inventory page 13 of 22; Suspension
Letter; and Amended USDA Administrative Complaint.
       Pursuant to LCvR 7.1(f), counsel for the United States conferred with counsel for
Defendants on Friday, November 20, 2020 at 5pm CST on the filing of this motion and the relief
requested. Counsel for Defendants provided Defendants’ response on Monday, November 23,
2020 at 9:40pm CST. The parties were unable to reach an accord on the issues advanced in the
motion for preliminary injunction.


DATED: November 25, 2020                     Respectfully Submitted,
BRIAN J. KUESTER                             JONATHAN D. BRIGHTBILL
United States Attorney                       Principal Deputy Assistant Attorney General
SUSAN BRANDON, Civil Chief                   Environment and Natural Resources Division
United States Attorney’s Office
Eastern District of Oklahoma
520 Denison Ave                              /s/ Mary Hollingsworth
Muskogee OK 74401                            MARY HOLLINGSWORTH
                                             Senior Trial Attorney
                                             BRIENA L. STRIPPOLI
                                             Trial Attorney
                                             ROBERT M. NORWAY
                                             Trial Attorney
                                             United States Department of Justice

                                                2
6:20-cv-00423-JFH Document 9 Filed in ED/OK on 11/25/20 Page 3 of 3




                              Environment & Natural Resources Division
                              Wildlife & Marine Resources Section
                              P.O. Box 7611, Ben Franklin Station
                              Washington, D.C. 20044-7611
                              Mary.hollingsworth@usdoj.gov | 202-598-1043
                              Briena.strippoli@usdoj.gov | 202-598-0412
                              Robert.m.norway@usdoj.gov | 202-307-1145
                              Fax: 202-305-0275

                              Attorneys for the United States of America




                                 3
